OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                                                          :?s
                                                           2      JUN08   2015

                                                           ^zWR5B3^38Cf-01
                                                               as been received

                                                           Abel Acosta, Clerk